DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 04/18/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for determining predicted damage” in claim 17
“means for determining a physiological status” in claims 17 and 20
	“means for actuating the steering” in claims 17 and 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 -4, 8, 10-11, 13 -15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 10059335 B2) in view of Bullinger (US 20070131468 A1).

Regarding claim 1, Newman teaches, a system, comprising a computer including a processor ([0012] a system comprising one or more processors) and a memory ([0009] and [0031] comprise any digital data storage media, examples including working memory), the 
	Determine predicted damage to a host vehicle from a predicted collision with a target vehicle ([0046] the processor may use the collision predictions of the dynamic collision model as a starting point. In particular, the processor calculates or at least estimates by analysis, how many fatalities, how many injuries, and how much property damage would likely result from the collision); 
Newman does not teach determine a physiological status of a user in the host vehicle; and actuate a component in the host vehicle based on the predicted damage and the physiological status. 
However, Bullinger teaches determine a physiological status of a user in the host vehicle ([0038] Data detection device provides information about the status of the occupants including physiological data about the driver); and 
actuate a component in the host vehicle based on the predicted damage and physiological status  ([[0037] Passes on information about the severity of the accident to the data evaluation, which is information about the predicted damage that could be caused, [0038] Data detection devise provides information about the status of the occupants, including physiological data about the driver, [0039] Depending on the data evaluation signals are emitted to active safety devices, that is depending on the data that includes the predicted damage and physiological data a component is actuated).


Regarding claim 2, the combination of Newman and Bullinger teaches the system of claim 1. 
Newman teaches wherein the instructions further include instructions to identify a target zone on an exterior of the host vehicle ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control signals that cause steering means of the subject vehicle to produce as specified. The examiner interprets this as the vehicle determines the best sequence to minimize predicted damage which includes steering, therefore adjusting where the vehicle will collide, creating a target zone.) 
	Newman does not teach based on physiological status and predicted damage. 
	However, Bullinger teaches based on the predicted damage and physiological status  ([[0037] Passes on information about the severity of the accident to the data evaluation, which is information about the predicted damage that could be caused, [0038] Data detection devise provides information about the status of the occupants, including physiological data about the driver, [0039] Depending on the data evaluation signals are emitted to active safety devices, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the physiological status of the user to actuate a component in the host vehicle to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 3, the combination of Newman and Bullinger teaches the system of claim 2. 
Newman teaches wherein the instructions further include instructions to actuate the component to orient the target zone with respect to the target vehicle prior to the collision ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control signals that cause steering means of the subject vehicle to produce as specified. The examiner interprets this as the vehicle determines the best sequence to minimize predicted damage which includes steering, therefore adjusting where the vehicle will collide, creating a target zone.)

Regarding claim 4, the combination of Newman and Bullinger teaches the system of claim 1.

	However, Bullinger teaches wherein the instructions further include instructions to determine the physiological status based on at least one of bone density, cardiovascular data, or bone strength. ([0038] Data detection devise provides information about the status of the occupants, including physiological data about the driver, detect pulse rate (cardiovascular data)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the physiological status including cardiovascular data to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 8, the combination of Newman and Bullinger teaches the system of claim 1.
 Newman teaches wherein the instructions further include instructions to determine the predicted damage based on at least one of a weight estimate for the host vehicle and the target vehicle ([0054] if the vehicle weights are known or can be estimated from the sensor data, or other source, then they can be used in the calculated in the predicated damage), a host vehicle speed, or a target vehicle speed ([0047] the processor may use the collision predictions of the dynamic collision model, [0046] the dynamic collision model takes as input the velocities of the 

Regarding claim 10, the combination of Newman and Bullinger teaches the system of claim 1. 
Newman does not teach wherein the instructions further include instruction to actuate the component based on a seating position of the user in the host vehicle. 
	However, Bullinger teaches wherein the instructions further include instruction to actuate the component based on a seating position of the user in the host vehicle. ([0038] Data detection devise provides information about the status of the occupants, occupant position, [0039] Depending on the data evaluation signals are emitted to active safety devices, that is depending on the data that includes occupants position a component is actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the seating position of the user to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 11, the combination of Newman and Bullinger teaches the system of claim 10.
Newman teaches wherein the instructions further include instructions to determine a target zone on an exterior of the host vehicle, ([0047]-[0048] Analyzes the predicted damage, 
Newman does not teach based on a seating position of the user in the host vehicle.
However, Bullinger teaches based on a seating position of the user in the host vehicle. ([0038] Data detection devise provides information about the status of the occupants, occupant position, [0039] Depending on the data evaluation signals are emitted to active safety devices, that is depending on the data that includes occupants position a component is actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the seating position of the user to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 13, Newman teaches a method ([0009] method for mitigating vehicle collisions), comprising: 
Determine predicted damage to a host vehicle from a predicted collision with a target vehicle ([0046] the processor may use the collision predictions of the dynamic collision model as a starting point. In particular, the processor calculates or at least estimates by analysis, how many fatalities, how many injuries, and how much property damage would likely result from the collision); 

However, Bullinger teaches determining a physiological status of a user in the host vehicle; ([0038] Data detection device provides information about the status of the occupants including physiological data about the driver); and actuate a component in the host vehicle based on the predicted damage and physiological status ([[0037] Passes on information about the severity of the accident to the data evaluation, which is information about the predicted damage that could be caused, [0038] Data detection devise provides information about the status of the occupants, including physiological data about the driver, [0039] Depending on the data evaluation signals are emitted to active safety devices, that is depending on the data that includes the predicted damage and physiological data a component is actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the physiological status of the user to actuate a component in the host vehicle to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 14, the combination of Newman and Bullinger teaches the method of claim 13.
Newman teaches further comprising identifying a target zone on an exterior of the host vehicle ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control 
	Newman does not teach based on physiological status and the predicted damage. 
	However, Bullinger teaches based on physiological status and the predicted damage ([[0037] Passes on information about the severity of the accident to the data evaluation, which is information about the predicted damage that could be caused, [0038] Data detection devise provides information about the status of the occupants, including physiological data about the driver, [0039] Depending on the data evaluation signals are emitted to active safety devices, that is depending on the data that includes the predicted damage and physiological data a component is actuated).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the physiological status of the user to actuate a component in the host vehicle to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 15, the combination of Newman and Bullinger teaches the method of claim 14. 
Newman teaches further comprising actuating the component to orient the target zone with respect to the target vehicle prior to the collision. ([0047]-[0048] Analyzes the predicted 

Regarding claim 17, Newman teaches a system, comprising ([0012] a system): 
A steering component in a host vehicle ([0030] a steering wheel); 
Means for determining predicted damage to a host vehicle from a predicted collision with a target vehicle ([0046] the processor may use the collision predictions of the dynamic collision model as a starting point. In particular, the processor calculates or at least estimates by analysis, how many fatalities, how many injuries, and how much property damage would likely result from the collision); 	 
Newman does not teach means for determining a physiological status of a user in the host vehicle; and means for actuating the steering component in the host vehicle based on the predicted damage and physiological status. 
However, Bullinger teaches means for determining a physiological status of a user in the host vehicle ([0038] Data detection device provides information about the status of the occupants including physiological data about the driver);
 Means for actuating a component in the host vehicle based on the predicted damage and physiological status ([[0037] Passes on information about the severity of the accident to the data evaluation, which is information about the predicted damage that could be caused, [0038] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the physiological status of the user to actuate a component in the host vehicle to improve the safety of the vehicle operation and reduce the possible damage of an accident. 

Regarding claim 18, the combination of Newman and Bullinger teaches the system of claim 17.
Newman teaches further comprising means for identifying a target zone on an exterior of the host vehicle, ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control signals that cause steering means of the subject vehicle to produce as specified. The examiner interprets this as the vehicle determines the best sequence to minimize predicted damage which includes steering, therefore adjusting where the vehicle will collide, creating a target zone.) 
	Newman does not teach based on physiological status and predicted damage. 
	However, Bullinger teaches based on physiological status and predicted damage ([[0037] Passes on information about the severity of the accident to the data evaluation, which 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Bullinger and use the physiological status of the user to actuate a component in the host vehicle to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 19, the combination of Newman and Bullinger teaches the system of claim 18. 
Newman teaches further comprising actuating the steering component to orient the target zone with respect to the target vehicle prior to the collision. ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control signals that cause steering means of the subject vehicle to produce as specified. The examiner interprets this as the vehicle determines the best sequence to minimize predicted damage which includes steering, therefore adjusting where the vehicle will collide, creating a target zone.)

Claims 5 -7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 10059335 B2) in view of Bullinger (US 20070131468 A1) and Zhu (US 20120083960 A1).

Regarding claim 5, the combination of Newman and Bullinger teaches the system of claim 1. 
The combination does not teach wherein the instructions further include instructions to determine a physiological status of second user and to actuate the component based on the physiological statuses of the user and the second user. 
	However, Zhu teaches wherein the instructions further include instructions to determine a physiological status of second user ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants, (any occupants includes a second user) and to actuate the component based on the physiological statuses of the user and the second user. ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants. Sensors may be used to identify the state of the driver’s eyes breathing, temperature, or heart rate, using the data collected about all occupants from these sensors the vehicle may changes its operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman and Bullinger to incorporate the teachings of Zhu and use the physiological status of a second user to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 6, the combination of Newman, Bullinger and Zhu teaches the system of claim 5.
 Newman teaches wherein the instructions further include instructions to determine a target zone on an exterior of the host vehicle ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control signals that cause steering means of the subject vehicle to produce as specified. The examiner interprets this as the vehicle determines the best sequence to minimize predicted damage which includes steering, therefore adjusting where the vehicle will collide, creating a target zone).
Newman does not teach based on the physiological statuses of the user and the second user.
However, Zhu teaches based on the physiological statuses of the user and the second user. ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants. Sensors may be used to identify the state of the driver’s eyes breathing, temperature, or heart rate, using the data collected from these sensors the vehicle may changes its operation, sensing information about any occupants includes the user and second user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman and Bullinger to incorporate the teachings of Zhu and use the physiological status of the user and second user to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 7, the combination of Newman, Bullinger, and Zhu teaches the system of claim 6. 
Newman teaches wherein the instructions further include instructions to orient the target zone with respect to the target vehicle prior to the collision. ([0047]-[0048] Analyzes the predicted damage, select the particular sequence that results in the lowest expected harm, the harm-minimization sequence determines the control signals that cause steering means of the subject vehicle to produce as specified. The examiner interprets this as the vehicle determines the best sequence to minimize predicted damage which includes steering, therefore adjusting where the vehicle will collide, creating a target zone where the vehicle will collide with the target vehicle).

Regarding claim 16, the combination of Newman and Bullinger teaches the method of claim 13. 
The combination does not teach further comprising determining a physiological status of a second user and actuating the component based on the physiological statuses of the user and the second user. 
However, Zhu teaches further comprising determining a physiological status of a second user ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants, (any occupants includes a second user) and actuating the component based on the physiological statuses of the user and the second user. ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants. Sensors may be used to identify the state of the driver’s eyes breathing, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman and Bullinger to incorporate the teachings of Zhu and use the physiological status of a second user to improve the safety of the vehicle operation and reduce the possible damage of an accident.

Regarding claim 20, the combination of Newman and Bullinger teaches the system of claim 17.
The combination does not teach further comprising means for determining a physiological status of a second user and means for actuating the steering component based on the physiological statuses of the user and the second user. 
However, Zhu teaches further comprising means for determining a physiological status of a second user ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants, (any occupants includes a second user)) and means for actuating the steering component based on the physiological statuses of the user and the second user. ([0105] Sensors may also be incorporated into the interior of the vehicle in order to sense information about any occupants. Sensors may be used to identify the state of the driver’s eyes breathing, temperature, or heart rate, using the data collected from these sensors the vehicle may changes its operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman and Bullinger to incorporate the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 10059335 B2) in view of Bullinger (US 20070131468 A1) and Nave (US 9886841 B1).
Regarding claim 12, the combination of Newman and Bullinger teaches the system of claim 1. 
The combination does not teach wherein the physiological status is based on predicted impact force from the collision. 
However, Nave teaches wherein the physiological status is based on predicted impact force from the collision. ([139] estimating stress on joints or bones, such as determine if any broken bones likely resulting from the vehicle collision based on impact force and direction of force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman and Bullinger to incorporate the teachings of Nave and use the predicted impact force to determine the physiological status and reduce the possible damage of the accident 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 10059335 B2) in view of Bullinger (US 20070131468 A1) and Sasanuchi (US 20160193999 A1).
Regarding claim 9, the combination of Newman and Bullinger teaches the system of claim 1. 

However, Sasanuchi teaches wherein the instructions further include instructions to actuate the component to change a yaw angle of the host vehicle to thereby rotate the host vehicle relative to the target vehicle. (See Figure 4, [0063-0064] information regarding a yaw angle is output and used in the collision avoidance unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman and Bullinger to incorporate the teachings of Sasanuchi and use the yaw angle to actuate the component and reduce the damage of the predicted accident.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.P./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667